Citation Nr: 1527881	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  09-11 023A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, generalized anxiety disorder, panic disorder, alcohol abuse, polysubstance abuse disorder, and substance-induced mood disorder.

2.  Whether new and material evidence has been received to reopen a claim for service connection for chronic fatigue.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a skin disorder.

4.  Entitlement to service connection for bilateral hip disorder, to include as secondary to a skin disorder.

5.  Entitlement to service connection for right shoulder disorder.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army Reserves.  The Veteran had active duty service from February 1990 to June 1990, from November 1990 to June 1991, and from December 1999 to May 2000.

These matters come before the Board of Veterans' Appeals (Board) on appeal from two rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In January 2008, the RO, inter alia, denied service connection for a generalized anxiety disorder, denied service connection for a bilateral hip disorder, and denied service connection for a right shoulder disorder.  In April 2008, the Veteran filed a notice of disagreement (NOD) with the January 2008 rating decision as to those three issues.  In April 2009, a statement of the case (SOC) was issued, and the Veteran filed a substantive appeal (VA Form 9) in April 2009.

In October 2014, the RO issued a rating decision in which it reopened the Veteran's claims for service connection for a skin disorder and for chronic fatigue, but denied both claims on the merits.  The Veteran filed a NOD in April 2015; however, as will be discussed further below, a SOC has not been provided as to those issues.  See Manlincon v. West, 12 Vet. App. 238 (1999).

In April 2015, the Veteran testified during a Central Office hearing before the undersigned Veterans Law Judge; a transcript of that hearing has been associated with the record.

Regarding characterization of the Veteran's claim for service connection for an acquired psychiatric disorder, the Board notes that, although the RO adjudicated the Veteran's claim as one for service connection for a generalized anxiety disorder VA treatment records show that the Veteran has been diagnosed with PTSD, major depressive disorder, generalized anxiety disorder, panic disorder, alcohol abuse, polysubstance abuse disorder, and substance-induced mood disorder.  Hence, the Board has characterized the claim more broadly, to encompass any diagnosed psychiatric disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

This appeal was processed using the Virtual VA and Veteran Benefits Management System (VBMS) paperless claims processing systems.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a completed record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the issue of entitlement to service connection for an acquired psychiatric disorder, the record has raised the question of whether any acquired psychiatric condition preexisted the Veteran's military service.

Every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  To rebut the presumption of sound condition, the VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in November 2013 to address the nature and etiology of any currently-diagnosed acquired psychiatric disorder.  Following an examination of the Veteran and after reviewing the Veteran's claims file, the examiner diagnosed the Veteran with PTSD; major depressive disorder, recurrent, moderate to severe; cocaine dependence; and opiate dependence, on agonist therapy.  The examiner stated that the Veteran's acquired psychiatric conditions resulted in occupational and social impairment with reduced reliability and productivity.  The examiner identified two stressors related to the Veteran's PTSD.  First, during the examination, the Veteran reported being involved in a motor vehicle accident in 1985 after a period of heavy drinking.  The Veteran's VA treatment records indicate that the motor vehicle that he and his girlfriend were driving in rolled over, and that the Veteran's girlfriend died as a result.  See General Note-Outpatient, May 2010.  During the April 2015 hearing, the Veteran stated that, although he was depressed for some time following the motor vehicle accident, he did not have recurring nightmares or issues related to the accident.  See Hearing Transcript, p. 46.  The Veteran also stated that he did not seek psychiatric help following the accident.  Id. at p. 47.   

The November 2013 examiner also identified the Veteran's experiences during his service in the Persian Gulf as a stressor.  During his hearing before the undersigned, the Veteran described his military experiences in the Persian Gulf in detail.  For example, he described being stationed at Khobar Towers in Saudi Arabia and being bombed by the Iraqi military.  Id.  He also stated that he was reassigned to the border between Iraq and Kuwait, and that, while driving down the highway, he was exposed to mass destruction and death.  The Veteran also described a situation in which he was under fire from snipers at the Kuwaiti Airport and that he was fearful of losing his life.  Id. at p. 48.  The Veteran stated that he has nightmares and dreams about his military experiences since that time.  Id.

The November 2013 examiner concluded that the Veteran's claimed active service stressor was adequate to support a diagnosis of PTSD and that it was related to the Veteran's fear or hostile military or terrorist activity.  However, the examiner stated that it was the 1985 accident that contributed to the Veteran's diagnosis of PTSD, not his military experiences.  The examiner concluded that the Veteran's PTSD was less likely than not due to or exacerbated beyond its natural course by the Veteran's military service.  The examiner reasoned that the Veteran's PTSD symptoms were reportedly present since before the Veteran's military service and were related to the 1985 motor vehicle accident.  Although the Veteran reported problems with nightmares involving his military service, the examiner stated that the Veteran's pre-service stressor overshadowed the stressor related to his military service.  With regard to the Veteran's major depressive disorder, the examiner opined that it was less likely than not that that condition was due to or exacerbated beyond its natural course by any identifiable in-service event or injury.  Instead, the examiner reasoned that the Veteran's major depressive disorder was related to the compounding effects of unemployment, unstable housing, financial distress, and complex physical health conditions.  The examiner did not offer an opinion as to the other two identified acquired psychiatric disorders-cocaine dependence and opiate dependence.

A review of the record reflects that some of the Veteran's service treatment records are unavailable.  Specifically, in January 2010, the VA issued a Formal Finding of Unavailability of Service Treatment Records for the Veteran's first and second periods of active duty service from February 1990 to June 1990 and from November 1990 to June 1991.  Thus, there is no way to tell if any acquired psychiatric disorder was "noted" on his entrance examination.  Therefore, as there is no evidence to the contrary, the Board presumes that an entrance examination was provided prior to his period of active duty service, and that no acquired psychiatric condition was notes.  See Quirin v. Shinseki, 22 Vet. App. 390, n5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a veteran's entrances examination has been lost of destroyed while in VA custody)).  In order to demonstrate that the condition clearly and unmistakably preexisted service and was not aggravated by service, the evidence must be undebatable.  Quirin, 22Vet. App. at 396 (quoting Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).

The Veteran's VA treatment records show that he has consistently reported both stressors to his VA treatment providers.  For example, in December 2008, the Veteran was diagnosed with PTSD, as well as major depressive episode, moderate, and polysubstance abuse.  The only identified stressor was the motor vehicle accident that occurred in 1985.  However, in February 2009, the Veteran was diagnosed with a mood disorder and PTSD, and the treating physician stated that the diagnosis was related to the Veteran's military experiences.  See Mental Health Initial Evaluation Note, February 2009.  In a treatment note, dated May 2010, the Veteran's treating physician noted that the Veteran's PTSD was related to both his experiences in service, as well as the motor vehicle accident.

Given the fact that the Veteran is entitled to the presumption of soundness, and given that the November 2013 examiner did not address whether any acquired psychiatric disorder clearly and unmistakably existed prior to service and was not aggravated by service, the record does not include sufficient medical information to determine whether the presumption of soundness has been rebutted, or whether the record otherwise presents a basis for an award of service connection.   
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essentially for a proper appellate decision").  Thus, as the medical evidence of record is inadequate to adjudicate the Veteran's claim, to ensure due process, the Board finds that the Veteran's claim for service connection for an acquired psychiatric disorder should be remanded so that a new VA examination and opinion can be obtained.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).

With regard to the Veteran's claim for service connection for a right shoulder condition, the Veteran claims that his current right shoulder disorder is related to an injury he sustained while on active duty in May 1991.  Specifically, during his April 2015 hearing before the undersigned, the Veteran stated that, while he was in Saudi Arabia, he was cleaning equipment with a hose connected to a fire hydrant in preparation to return stateside.  The Veteran stated that he was holding the hose on his shoulder, and that, due to the water pressure, he lost control of the hose, fell, and strained his right shoulder.  During his hearing, the Veteran stated that he received treatment from the King Fahd Airport Air Force Hospital the incident.  While he did not seek treatment for his right shoulder until 2004, he stated that his right shoulder has bothered him continuously since service.

The Veteran's VA treatment record contain numerous complaints for right shoulder pain.  Additionally, those records indicate that the Veteran underwent two surgeries on his right shoulder.

Although the Veteran's service treatment records from his periods of active service from February1990 to June 1990 and from November 1990 to June 1991 are unavailable, the Board notes however that the Veteran is competent to report that as a result of his military duties, he injured his right shoulder and that he continued to experience pain from such injury.

To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of his right shoulder disorder.  The Board finds that, in light of his military occupational specialty as a heavy construction equipment operator; his lay statements concerning his in-service injury; and to fulfill VA's heightened duty to assist, as his active duty service treatment records from that period are unavailable; such is sufficient to trigger VA's duty to afford the Veteran a VA examination to address the nature and etiology of his right shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (recognizing that 38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates a claim disability may be associated with military service for the purposes of a VA examination).
With regard to the issues of whether new and material evidence has been received in order to reopen claims of service connection for a skin disorder and chronic fatigue, following an October 2014 rating decision, in April 2015, the Veteran submitted a timely notice of disagreement with respect to those claims.  However, a statement of the case has not been issued yet.  The Board notes that a notification letter was sent to the Veteran in May 2015 in reference to this October 2014 notice of disagreement.  However, the address to which the notification letter was sent was incorrect, as the Veteran submitted a Request for Change of Address, VA Form 20-572, in August 2014. 

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R. § 19.26 (2014).  Thus, a remand for the issuance of a statement of the case on these issues is necessary.  Manlincon, supra.  However, these issues will be returned to the Board after the issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Finally, with regard to the issue of service connection for a bilateral hip disorder, because the Veteran has claimed that his bilateral hip condition developed as a result of treatment he received for his skin disorder and, thus, is claiming secondary service connection, the Board finds that these two issues are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  Thus, a final determination on the claim for service connection for a bilateral hip disability must be deferred pending adjudication of whether new and material evidence has been received in order to reopen the Veteran's claim for service connection for a skin disorder.

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.


Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  Send the Veteran a statement of the case concerning his claims for whether new and material evidence has been received in order to reopen his claims of service connection for a skin disorder and chronic fatigue.

Advise the Veteran that he still needs to file a timely substantive appeal, such as a VA Form 9 or equivalent statement, in response to the SOC to "perfect" an appeal to the Board concerning these additional claims.  He also must be advised of the time period he has to perfect this appeal.  If, and only if, he submits a timely substantive appeal in response to the SOC, thereby perfecting his appeal of these additional claims, should it be returned to the Board for further appellate consideration.

3.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any acquired psychiatric disability.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

(A)  Did any currently-diagnosed acquired psychiatric disability clearly and unmistakably preexist the Veteran's active military service?

(B)  If so, is there clear and unmistakable evidence that such preexisting acquired psychiatric disability did not undergo an increase in the underlying pathology, i.e., was not aggravated by his active military service?

If there was an increase in severity of such disability during active military service, was that increase clearly and unmistakably due to the nature progression of the disability?

(C)  If not, is it at least as likely as not that any currently-diagnosed acquired psychiatric condition is related to his active duty military service, to include his claimed experiences in the Persian Gulf?

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding in-service incurrence or aggravation and continuity of symptomatology.  

A clearly-stated rationale for any opinion offered should be provided.

4.  After completing the above development, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of any right shoulder disorder.  The claims file, to include a copy of this Remand, must be made available to and review by the examiner.  Any indicated evaluations, studies, and tests should be conducted.  The examiner is requested to opine as to the following:

Based on consideration of all pertinent medical and lay evidence (to include the Veteran's own assertions concerning in-service incurrence and continuity of symptomatology), the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's right shoulder disorder had its onset in, or is otherwise attributable to, his active duty military service.

A clearly-stated rationale for any opinion offered should be provided.

If the examiner cannot provide the requested opinion without resort to speculation, it must be so stated, and the examiner must provide reasons as to why such speculation would be required.

5.  The Veteran is notified that it is his responsibility to report for any examination scheduled in connection with this remand and to cooperate in the development of his case.

6.  After the above development is completed, re-adjudicate the claims.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the matter to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




